DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

SMDL# 12-001
ICM# 1
RE: Integrated Care Models
July 10, 2012
Dear State Medicaid Director:
The Centers for Medicare & Medicaid Services (CMS) is initiating a series of communications
intended to strengthen our collaborations with states to facilitate achieving better care, better
health, and reduced expenditures in Medicaid programs. This letter is the first in this series that
will describe policy considerations for creating integrated care models. These models support
value-driven strategies to ensure that Medicaid reaches its fullest potential as a high performing
health system and aligns with promising delivery system and payment reforms underway in the
private and public sectors.
For the purposes of this letter and future communications, we are using the term ―Integrated Care
Models‖ (ICMs) to describe these initiatives, which could include (but are not limited to)
medical/health homes, Accountable Care Organizations (ACO), ACO-like models, and other
arrangements that emphasize person-centered, continuous, coordinated, and comprehensive care
(see Attachment 3 of accompanying SMD # 12-002 for further description).
ICMs are characterized by organized and accountable care delivery and payment methodologies
aligned across payers and providers to ensure effective, seamless, and coordinated care. By
orienting the system around the needs and preferences of beneficiaries, successful ICMs can
demonstrate improved health care outcomes and result in improved beneficiary experience, while
reducing overall health care expenditures. ICMs include integration of various types of health
care services such as primary, acute, specialty, dental, behavioral, and long-term support
services. Various iterations of ICMs have long existed in capitated managed care, but for the
purposes of this letter and the second letter in the series, we are referring to ICMs in the fee-forservice (FFS) system. We plan to issue future guidance specifically addressing ICM
implementation within risk-bearing managed care contracts.
Our work with several states, which are creating delivery models that better coordinate services,
reward quality achievements, and share savings with providers, has led to a focus on four areas:
reform, modernization, stewardship, and collaboration.
Delivery System Reform: Structural and programmatic reforms such as ICMs and new
financial incentives can form the basis for high performing Medicaid systems. There is
considerable flexibility under current authorities of most state Medicaid plans to achieve
many of these reforms, including ICMs. In addition, the Affordable Care Act (Pub. L.
111-148, as revised by Pub. L. 111-152) provides new authorities, including a state plan
option to provide health homes for enrollees with chronic conditions.

Page 2 – State Medicaid Director
Modernization: New technologies are critical to deliver the high quality, timely,
accurate, and appropriate data necessary for reform. One hallmark of high performing
health care systems is the use of cost, performance, quality, beneficiary, and program
data to improve quality and efficiency. To that end, both states and CMS are actively
engaged in major information technology improvement initiatives including multi-payer
claims databases, modernized eligibility systems, expanded data reporting and analysis
capabilities, and new systems supporting modernized business processes. We have also
articulated new standards, modern architectures, and more specific guidance for the
building of state systems with federal investments. CMS and states must also continue to
ensure that electronic health record systems can support health information exchange and
provide the necessary infrastructure for automated quality measurement, reporting, and
continuous quality improvement that underpin important delivery and payment system
reforms.
Stewardship: New flexibilities should be accompanied by new models for
accountability. A strong quality measurement infrastructure is essential for transition to a
more outcomes-based accountability in Medicaid. The state and federal efforts to
modernize data systems will provide us with a new opportunity to focus, standardize, and
validate quality metrics reported by providers and states and allow for rapid and ongoing
evaluation of the impact on the health and care of Medicaid beneficiaries. A shift from
paying solely for volume towards outcomes-based accountability will also facilitate
efforts to limit duplicative processes and eliminate administrative processes with little
value.
Collaboration: Broad system transformation is only achievable by partnership between
CMS, states (and within state government), consumers, advocates, managed care
organizations, providers, tribal organizations, and other stakeholders. These partnership
efforts include the following:
Last year, the Center for Medicaid and CHIP Services launched special technical
assistance teams to assist states in a variety of Medicaid reform efforts. Over the
course of the last year, the Medicaid State Technical Assistance Teams (MSTAT)
worked intensively with more than 25 states. The interest of these states reflects the
broad interest in ensuring Medicaid is an active player in focusing health care systems
on quality-driven care coordination resulting in lower cost through program
improvement. These efforts are consistent with initiatives authorized under the
Affordable Care Act, whether as part of a multi-payer initiative or new care models,
and have led directly to the new ICM state plan flexibility described in the second
letter in this series.
Building on the MSTAT experience, CMS is actively discussing these topics with
several states participating in the Medicaid and CHIP Value-Based Learning
Collaborative and providing technical assistance to states. The work and lessons
learned from these collaborations will be shared widely with other states and
stakeholders.

Page 3 – State Medicaid Director
Collaborations and strategic governance within states are important—ICMs require
close partnerships across the service delivery system. Aligning the efforts of
providers, managed care organizations, various payers, information technology
vendors, public health, and other partners in the health system will help maximize
improvements in service delivery as well as control costs. Some states are forging
new ground and providing leadership to address specific challenges unique to urban
or rural regions.
CMS also recognizes the role of federal collaboration, especially in terms of aligning
priorities and efforts and coordinating communication. As an example of how CMS
is beginning this effort by aligning work within its own agency, we are testing new
models of care and working to disseminate what we have learned to bring successful
models to scale through the Centers for Medicare and Medicaid Innovation and in the
Medicare-Medicaid Coordination Office. There are a myriad of other opportunities
across the department and administration and we are committed to ensuring
alignment across all of these efforts.
Collaboration with consumer and consumer advocacy groups is critical. In order to
achieve the important goals of better health and better care with lowered costs, we
must continue to put our beneficiaries first. This is a time of significant change in the
Medicaid program, and we should ensure beneficiaries’ voices are heard in the
design, implementation, and oversight of new initiatives.
A state with federally-recognized Indian tribes, Indian health programs, and/or urban
Indian health organizations must consult with these entities as outlined in section
1902(a)(73) of the Social Security Act and in 42 CFR 431.408(b), and consistent with
other current CMS tribal consultation policy.
The second letter in this series, which we are also issuing today, describes flexibility in the
Medicaid statute that supports delivery system and payment reform in FFS systems. Future
communications will include methodologies for shared savings arrangements, a quality and cost
measures framework, achieving results through managed care contracts, and guidance on
alignment with other federal initiatives.
Sincerely,
/s/
Cindy Mann
Director

Page 4 – State Medicaid Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Matt Salo
Executive Director
National Association of Medicaid Directors
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
Ronald Smith
Director of Legislative Affairs
American Public Human Services Association
Tracey Wareing
Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Heather Hogsett
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christopher Gould
Director, Government Relations
Association of State and Territorial Health Officials

